Citation Nr: 0820145	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for pseudoxanthoma 
elasticum.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an 
April 2004 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which denied 
the veteran's claim of entitlement to service connection for 
pseudoxanthoma elasticum (PXE).

Procedural history

The veteran served on active duty from July 1974 to November 
1978.  In January 1979, he filed a claim of entitlement to 
service connection for PXE.  That claim was denied in a 
September 1979 decision of the RO.  The veteran did not 
appeal.

 In February 2007, the Board reopened the claim of 
entitlement to service connection for PXE and remanded the 
case for further development.  As will be discussed below, 
the requested development has been accomplished, and the 
appeal has been returned to the Board for further 
consideration. 


FINDING OF FACT

The veteran's pseudoxanthoma elasticum was first manifested 
in service.


CONCLUSION OF LAW

Pseudoxanthoma elasticum was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007); 
VAOPGCPREC 1-90 (March 6, 1990; VAOPGCPREC 67-90 (July 18, 
1990); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PXE. 
In substance, he contends that this disorder first manifested 
during his military service and that service connection 
should be granted on that basis.  The RO denied the claim on 
the basis that pseudoxanthoma elasticum is a lifelong 
congenital or developmental abnormality that may not be 
service connected.
 
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, in February 2007 the 
Board remanded the issue of entitlement to service connection 
for pseudoxanthoma elasticum  in order to provide the veteran 
with notice that complied with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); and to obtain a medical 
opinion whether it is as likely as not that pseudoxanthoma 
elasticum was aggravated beyond the natural progression of 
the disease by the veteran's active duty military service.  
The veteran's claim was then to be readjudicated by the 
agency of original jurisdiction.    

Review of the file reveals that the requested VCAA notice was 
sent in March 2007, and the file review and opinion was done 
during September 2007.  A supplemental statement of the case 
was issued by the agency of original jurisdiction in November 
2007.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].



The Veterans Claims Assistance Act of 2000

After having carefully reviewed the record, the Board has 
concluded that the notice and duty to assist requirements of 
the VCAA have been satisfied with respect to the issue on 
appeal. The Board observes that the veteran was informed of 
the relevant law and regulations pertaining to his claim in a 
letter from the RO dated April 29, 2004, which specifically 
detailed the evidentiary requirements for new and material 
evidence to reopen a previously-denied service connection 
claim, along with the evidentiary requirements for service 
connection.  

In the March 2007 VCAA letter, the veteran was further 
notified that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In short, the Board concludes that the 
provisions of the VCAA have been complied with to the extent 
required under the circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran has not requested a 
personal hearing.  

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for pseudoxanthoma 
elasticum.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection - congenital abnormalities

In general, congenital or developmental abnormalities are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

However, VA General Counsel has held that service connection 
may be granted for hereditary diseases which either first 
manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
See VAOPGCPREC 1-90 (March 16, 1990); VAOPGCPREC 67-90 (July 
18, 1990); VAOGCPREC 82-90 (July 18, 1990).

The Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual 
M-21-1 was subsequently amended as a result of these 
opinions. The amendments further refined the concept of 
service connection, under certain limited circumstances, for 
congenital diseases.  

According to VA Manual M21-1, congenital or developmental 
defects are normally static conditions which are incapable of 
improvement or deterioration.  A disease, even one which is 
hereditary in origin, e.g., retinitis pigmentosa, polycystic 
kidney disease, sickle cell diseases and Huntington's disease 
(chorea), is usually capable of improvement or deterioration.  
Service connection may be granted, if warranted, for diseases 
of congenital, developmental or familial (hereditary) origin 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.

Diseases of hereditary origin can be considered to be 
incurred in service if their pathological signs or symptoms 
were manifested after entry on duty. Even if the individual 
is almost certain to eventually develop a condition, a 
genetic or other familial predisposition does not constitute 
having the disease.  Only when actual symptomatology or signs 
of pathology are manifest can he/she be said to have 
developed the disease.  At what point the individual starts 
to manifest signs or symptoms is a factual issue determined 
by the medical evidence of record in each case.  See M21-1, 
Part VI, Chapter 7, § 7.01(g) (Mar. 20, 2002).

Factual background

The relevant facts in this case are not in substantial 
dispute.

The veteran's enlistment examination in June 1974 was 
pertinently negative.
Symptoms consistent with PXE were initially observed in 
October 1977.  
A physical examination dated November 9, 1978, showed a 
diagnosis of pseudoxanthoma elasticum and angioid streaks.

As was described in the Introduction, the veteran filed a 
claim of entitlement to service connection for PXE shortly 
after leaving service.  His claim was denied by he RO in 
September 1979 because PXE was deemed to be "constitutional 
in nature, and there is no evidence to indicate aggravation 
by service as the symptoms demonstrated are accepted as most 
commonly developed during the second decade of life."

A December 1994 VA examination diagnosed pseudoxanthoma 
elasticum with secondary loss of vision due to angioid 
streaks in both eyes.  In April 2003 a VA examiner diagnosed 
the veteran as being legally blind in both eyes.

Analysis

In a May 2008 informal hearing presentation, the veteran's 
representative contended that service connection for PXE was 
warranted because PXE is a hereditary disease which first 
manifested itself in service, citing VAOPGCPREC  
1-90.  



Initial matter

In August 2005, the veteran added to the record copies of 
Board decisions wherein service connection for PXE had been 
granted, including a 1997 decision by the undersigned 
Veterans Law Judge that was based on a finding that PXE was 
first manifested in service and that service connection was 
thereby warranted based on the VA General Counsel opinions 
discussed above.

By law, Board decision are of a nonprecedential nature.  
Prior decisions in other appeals may be considered in a case 
to the extent that they reasonably relate to the case, but 
each case presented to the Board will be decided on the basis 
of the individual facts of the case in light of applicable 
procedure and substantive law.  See 38 C.F.R. § 20.1303 
(2007).

Discussion

The evidence of record indisputably shows that the veteran's 
PXE was manifested for the first time in service and did not 
preexist service [except to the extent that it was a 
hereditary disease which had not yet become symptomatic].  
The evidence further shows that the veteran unfortunately 
continues to experience the effects of PXE.

After having carefully considered the matter, the Board 
concludes that the VA General Counsel opinion cited above is 
dispositive of this appeal.  It is clear that the veteran 
suffers from a hereditary disease, not a congenital defect.  
It is also clear that the hereditary disease, PXE, was 
initially manifested in service, 
i.e., "pathological signs or symptoms were manifested after 
entry on duty".  
Indeed, PXE was initially manifested after over three years 
of service.  There is no medical or other evidence to the 
contrary.   

In summary, based on VAOPGCPREC 1-90, the Board concludes 
that 
service connection may be granted for PXE.  The benefit 
sought on appeal is accordingly allowed.   


ORDER

Service connection for pseudoxanthoma elasticum is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


